Case 7:19-cv-00453-GEC-PMS Document 45 Filed 07/28/20 Page 1 of 11 Pageid#: 311




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

  MARIO L. BOWLING,                                )
            Plaintiff,                             )          CASE NO. 7:19CV00453
                                                   )
  v.                                               )          MEMORANDUM OPINION
                                                   )
  HAROLD CLARKE, ET AL.,                           )          By: Hon. Glen E. Conrad
           Defendants.                             )          Senior United States District Judge


         The plaintiff, Mario L. Bowling, a Virginia Department of Corrections (“VDOC”) inmate

  proceeding pro se, brings this action under 42 U.S.C. § 1983, alleging that the defendants used

  excessive force against him and denied him due process related to a disciplinary hearing. After

  review of the record, the court concludes that the defendants’ motion for summary judgment must

  denied in part and dismissed in part. Further, the court will summarily dismiss Bowling’s due

  process claims and will refer the remaining claims to the magistrate judge for further fact finding

  on the issue of exhaustion of administrative remedies.

                                        I. BACKGROUND.

         Bowling alleges the following sequence of events on which he bases his § 1983 claims. In

  the summer of 2017, Bowling was confined at Red Onion State Prison (“Red Onion”). On June

  24, 2017, as Bowling left the housing unit for the recreation yard, another inmate attacked him,

  and Bowling “defended himself.” Compl. 4, ECF No. 1. Officers reported the incident. When

  K9 Officer T.S. Bray responded with his canine, Bowling saw him enter the housing area, turned

  to face away from Bray, and began to place himself face down on the ground. With no verbal

  warning and before Bowling could reach the ground, Bray engaged his canine on Bowling’s right

  tricep muscle. Bowling turned toward Bray. “The canine then released [Bowling’s] shoulder but,

  almost immediately[,] bit into [his] left hamstring.” Id. Bray “held [Bowling’s] leg in the air
Case 7:19-cv-00453-GEC-PMS Document 45 Filed 07/28/20 Page 2 of 11 Pageid#: 312




  allowing his canine to sink his teeth into it, all while both of [the inmate’s] hands were on the

  ground in a non-aggressive prone position.” Id. at 5. Other officers arrived, assisted in restraining

  Bowling, and escorted him to the medical unit. J. Stanley, another K9 officer, took photographs

  of Bowling’s injuries, while a sergeant videotaped the medical procedure. Bowling suffered a

  “bite wound to his left hamstring that required daily dressing change and two months to fully heal.”

  Id.

         Based on this dog bite incident, on June 26, 2017, an officer served Bowling with a

  disciplinary charge for gathering around or approaching any person in a threatening or intimidating

  manner. Bowling signed the form indicating that he had been informed of the charge and advised

  of his rights for the hearing. He declined the penalty offer, thus signaling his understanding that a

  disciplinary hearing would be scheduled. Bowling asked for production of the surveillance camera

  videotape of the incident and the photographs of his injuries for use at the disciplinary hearing.

  M.L. Counts conducted the hearing on July 13, 2017. He refused Bowling’s requests for the video

  footage because it was restricted for security reasons. He refused the request for photographs as

  untimely submitted. Counts also refused to allow Bowling to complete his questioning of Bray

  and ruled that Bowling was “being disruptive and dismissed the hearing,” which was deemed a

  finding of guilt. Id. at 6. The imposed penalty was a $15 fine. On appeal, Warden Kiser refused

  to overturn Counts’ rulings and upheld the guilty finding. Bowling asserts that because he is an

  Interstate Corrections Compact (“ICC”) inmate, who was convicted in Maryland, the guilty finding

  “resulted in a loss of several months of Good Conduct Credits” through the Maryland Division of

  Corrections (“MDOC”). Id. at 7.

         Bowling filed his § 1983 complaint in June 2019, alleging the following claims: (1) Bray

  used excessive force against him; (2) Bray committed state law torts of assault and battery against



                                                   -2-
Case 7:19-cv-00453-GEC-PMS Document 45 Filed 07/28/20 Page 3 of 11 Pageid#: 313




  him; (3) K9 Officer Stanley, Warden Kiser, and VDOC Director Clarke failed to act on knowledge

  of a widespread pattern of excessive force by K9 officers against inmates; (4) at the disciplinary

  hearing, Counts failed to allow requested evidence, denied a meaningful opportunity to question

  the reporting officer, and found Bowling guilty of gathering around another person in a threatening

  manner based on insufficient evidence, all in violation of due process; and (5) Warden Kiser failed

  to correct these due process violations on appeal.

            The defendants have moved for summary judgment. They argue that Bowling’s claims

  (1), (2), and (3) must be dismissed because he failed to properly exhaust available administrative

  remedies. The magistrate judge granted the defendants’ motion to stay all discovery except as to

  the issue of exhaustion. Bowling has responded to the defendants’ exhaustion defense, making

  their motion ripe for disposition on that issue.

                                                II. DISCUSSION.

                                     A. The Summary Judgment Standard.

            The standard of review for a motion for summary judgment is well-settled. The court shall

  grant summary judgment when the pleadings, discovery responses, and record reveal that “there

  is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

  law.” Fed. R. Civ. P. 56(a); see, e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986);

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuinely disputed material fact

  exists if the evidence shows “a reasonable jury could return a verdict for the nonmoving party.”

  Anderson, 477 U.S. at 248. A court shall view the facts and reasonable inferences from the facts

  in the light most favorable to the nonmovant when ruling on a motion for summary judgment. 1 Id.

  at 255.


            1
          The court has omitted internal quotation marks, alterations, or citations here and elsewhere throughout this
  memorandum opinion, unless otherwise noted.

                                                          -3-
Case 7:19-cv-00453-GEC-PMS Document 45 Filed 07/28/20 Page 4 of 11 Pageid#: 314




         To be successful, a summary judgment movant must demonstrate that “there is an absence

  of evidence to support the non-moving party’s case and . . . that the evidence is so one-sided that

  one party must prevail as a matter of law.” Lexington-South Elkhorn Water Dist. v. City of

  Wilmore, Ky., 93 F.3d 230, 233 (6th Cir. 1996). When a motion for summary judgment is made

  and is properly supported by affidavits . . . , the nonmovant may not rest on the mere allegations

  or denials of the pleadings. See Oliver v. Va. Dep’t of Corrs., No. 3:09CV00056, 2010 WL

  1417833, at *2 (W.D. Va. Apr. 6, 2010) (citing Fed. R. Civ. P. 56(e)). Instead, the nonmovant

  must respond by affidavits or otherwise and present specific facts from which a jury could

  reasonably find in his favor. See Anderson, 477 U.S. at 256–57. Verified complaints and

  pleadings by pro se prisoners are to be considered as affidavits and may, standing alone, defeat a

  motion for summary judgment when based on personal knowledge. Williams v. Griffin, 952 F.2d

  820, 823 (4th Cir. 1991).

                              B. Exhaustion of Administrative Remedies.

         The Prison Litigation Reform Act (“PLRA”), requires a prisoner to exhaust any available

  administrative remedies before challenging prison conditions in federal court. See 42 U.S.C.

  § 1997e(a). Exhaustion is mandatory under § 1997e(a). See Woodford v. Ngo, 548 U.S. 81, 85

  (2006). “[F]ailure to exhaust is an affirmative defense under the PLRA” and, therefore, must be

  both pled and proven by the defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).

         The Supreme Court has also instructed that the PLRA “requires proper exhaustion.”

  Woodford, 548 U.S. at 93. Proper exhaustion means using all steps of the available administrative

  remedy procedure and doing so properly, so that the agency addresses the inmate’s issue on the

  merits. See id. at 90. Thus, an “untimely or otherwise procedurally defective administrative

  grievance” does not satisfy § 1997e(a). Id. at 83-84.



                                                  -4-
Case 7:19-cv-00453-GEC-PMS Document 45 Filed 07/28/20 Page 5 of 11 Pageid#: 315




         An inmate may escape summary judgment under § 1997e(a), if he states facts showing that

  the remedies under the established grievance procedure were not “available” to him. Ross v.

  Blake, 136 S. Ct. 1850, 1858 (2016) (“An inmate . . . must exhaust available remedies, but need

  not exhaust unavailable ones.”). Generally, “an administrative remedy is not considered to have

  been available if a prisoner, through no fault of his own, was prevented from availing himself of

  it.” Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008).

         In support of their motion, the defendants have filed an affidavit from J. Messer, the Human

  Rights Advocate at Red Onion. See gen. Mem. Supp. Mot. Summ. Messer Aff. and Enclosure A,

  ECF No. 27-2. Messer states that she is responsible for maintaining inmate grievance files at Red

  Onion. Operating Procedure (“OP”) 866.1 is the written administrative remedies procedure that

  VDOC inmates must follow to comply with § 1997e(a).

         Under OP 866.1, an inmate with a grievance about some event or issue must first make a

  good faith effort to resolve his concerns informally, verbally and then in writing on an Informal

  Complaint form. Once an inmate’s Informal Complaint is properly filed, he should receive a

  receipt and within fifteen calendar days, he should also receive a written response to the issue he

  raised. If dissatisfied with the response, he may file a Regular Grievance on the issue and attach

  the Informal Complaint as documentation of his attempt to resolve the issue informally.

         The inmate must file a Regular Grievance within thirty days of the occurrence about which

  it complains. A properly filed Regular Grievance will trigger an investigation, on which the

  warden or his designee will send the inmate a Level I response. The inmate should receive a Level

  I response within thirty days from the date of receipt, unless a continuance of up to thirty days is

  granted. OP 866.1(VI)(D). If the responding official determines the grievance to be “unfounded,”

  the inmate will have five days to appeal that holding to Level II, and in some cases, to Level III of



                                                   -5-
Case 7:19-cv-00453-GEC-PMS Document 45 Filed 07/28/20 Page 6 of 11 Pageid#: 316




  the grievance procedure. OP 866.1(VI)(D)(6). The procedure provides that even if an inmate does

  not receive a response to his Regular Grievance, he may appeal: “Expiration of a time limit (to

  include any authorized continuance) at any stage of the process shall be considered a denial and

  shall qualify the grievance for appeal to the next level of review.” OP 866.1(VI)(D)(5).

                                 C. Bowling’s Exhaustion Efforts.

         The defendants assert that based on Messer’s records, Bowling filed a Regular Grievance

  on July 17, 2017, complaining that on June 24, 2017, Bray allowed his dog to bite Bowling’s arm

  and hamstring. According to Messer, the warden issued a Level I response on August 1, 2017,

  finding the grievance to be unfounded, and Bowling did not appeal this response. On this evidence,

  the defendants contend that Bowling failed to properly exhaust administrative remedies as required

  under § 1997e(a). See gen. Messer Aff. ¶ 11-14 and Encl. A and B.

         Bowling responds to the defendants’ motion by presenting additional documentation of his

  exhaustion efforts. On June 28, 2017, Bowling filed an Informal Complaint about Bray’s use of

  his dog against Bowling. Resp. Opp’n Ex., at 1, ECF No. 43-3. A staff member wrote a response

  at the bottom of the form, dated July 12, 2019, stating that Bray had engaged his canine after

  Bowling defied orders and continued to move while on the ground. Bowling filed a Regular

  Grievance dated July 17, 2017, providing his version of the events of the dog bite incident. The

  Grievance Department stamped this document as received on July 18, 2017. Id. at 2.

         On August 23, 2017, Bowling submitted a Level II appeal to the regional ombudsman,

  stating that he had not yet received a Level I response to his Regular Grievance. Because the

  thirty-day response time had elapsed, Bowling asserted that he was exercising his right under OP

  866.1(VI)(D)(5) to advance to the next level of review. Id. at 3-5. On September 12, 2017,




                                                 -6-
Case 7:19-cv-00453-GEC-PMS Document 45 Filed 07/28/20 Page 7 of 11 Pageid#: 317




  Bowling wrote a Level III appeal, describing his attempt to appeal to Level II when he did not

  receive a timely copy of the Level I response. Id. at 9-10.

           The court concludes that Bowling’s verified declaration and supporting documentation,

  offered in response to the defendants’ motion and Messer’s affidavit, create a genuine issue of

  material fact as to whether or not he received a copy of the Level I response to his Regular

  Grievance within the required time limit.2 The court also finds a genuine factual dispute as to

  whether without that Level I response, Bowling properly attempted to follow OP 866.1 procedures

  by subsequently pursuing an appeal to the next two levels of review, as his documentation appears

  to indicate. Accordingly, the court will deny the defendants’ motion for summary judgment on

  the ground of exhaustion, regarding Bowling’s claims (1), (2), and (3), and refer the exhaustion

  issue to the magistrate judge for further proceedings and resolution of this issue before addressing

  the possible merits of these claims concerning the dog bite incident. 3




           2
             It is also unclear whether once Bowling later obtained a copy of the Level I response, he would have been
  allowed to complete the normal exhaustion process without being ruled out of time.
           3
             As stated, the defendants bear the burden of proving the affirmative defense that the plaintiff inmate failed
  to exhaust available administrative remedies regarding his claims. Jones, 549 U.S. at 212. Once they have done so,
  the burden of proof shifts to the plaintiff to show, by a preponderance of the evidence, that the administrative remedies
  were unavailable to him through no fault of his own. Graham v. Gentry, 413 F. App’x 660, 663 (4th Cir. 2011)
  (unpublished) (citing Moore, 517 F.3d at 725). Circuit courts of appeals to address the question have found that a
  judge can resolve factual disputes concerning exhaustion of administrative remedies as required under § 1997e(a).
  See, e.g., Albino v. Baca, 747 F.3d 1162, 1170 (9th Cir. 2014) (explaining judges should decide factual disputes
  concerning exhaustion); Messa v. Goord, 652 F.3d 305, 310 (2d Cir. 2011) (finding no right to a jury trial concerning
  PLRA exhaustion; after evidentiary hearing, court dismissed claims as unexhausted); Drippe v. Tobelinski, 604 F.3d
  778, 785 (3d Cir. 2010) (stating that resolving whether a prisoner administratively exhausted his claims required
  judgment of the court); Dillon v. Rogers, 596 F.3d 260, 272 (5th Cir. 2010) (holding “judges may resolve factual
  disputes concerning exhaustion” through an evidentiary hearing on material factual disputes if necessary); Bryant v.
  Rich, 530 F.3d 1368, 1375–77 & n. 15 (11th Cir. 2008) (holding court may decide factual disputes concerning PLRA
  exhaustion and finding no right to a jury trial on the issue); Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008) (setting
  forth a framework for cases where parties contest PLRA exhaustion that requires the court to hold a hearing and decide
  the issue). Such disputes arising in prisoner civil rights actions may be referred to a magistrate judge for factual
  development and preparation of a report making proposed findings of fact, conclusions of law, and recommended
  disposition of the exhaustion issue. See 28 U.S.C. § 636(b)(1)(B) & (C).

                                                             -7-
Case 7:19-cv-00453-GEC-PMS Document 45 Filed 07/28/20 Page 8 of 11 Pageid#: 318




                                            D. The Due Process Claims.

           The court also cannot grant summary judgment as to Bowling’s due process claims for

  failure to exhaust administrative remedies. OP 866.1(IV)(M)(2)(a) states that “[d]isciplinary

  hearing decisions, penalties and/or procedural errors” are not grievable and may be challenged

  under a separate procedure set forth in OP 861.1. Moreover, the court cannot yet address the

  defendants’ summary judgment motion on this issue, because discovery was stayed as to every

  issue except exhaustion. Nevertheless, the court concludes that Bowling’s due process claims

  must be summarily dismissed for failure to state a claim upon which relief could be granted. 4

           “To state a procedural due process violation, a plaintiff must (1) identify a protected liberty

  or property interest and (2) demonstrate deprivation of that interest without due process of law.”

  Prieto v. Clarke, 780 F.3d 245, 248 (4th Cir. 2015). To establish a constitutionally protected liberty

  or property interest, an inmate must show he suffered an “atypical and significant” hardship or

  deprivation in relation to the ordinary incidents of prison life. See Sandin v. Conner, 515 U.S.

  472, 484 (1995) (holding that disciplinary segregation did not present the type of atypical,

  significant deprivation that would give rise to a protected liberty interest). A mere loss of

  privileges while in prison generally does not implicate the Due Process Clause. See Gaston v.

  Taylor, 946 F.2d 340, 343 (4th Cir. 1991).

           Judges of this court have ruled that “small monetary penalties and penalties that do not

  impose restraint do not impose atypical and significant hardship on a prisoner in relation to the

  ordinary incidents of prison life and are not constitutionally protected interests under the Due

  Process Clause.” Roscoe v. Mullins, No. 7:18CV00132, 2019 WL 4280057, at *3 (W.D. Va. Sept.



           4
               Under 28 U.S.C. § 1915A(b)(1), a court may summarily dismiss any prisoner-filed civil action seeking
  redress from a governmental entity or officer if the court determines that “the complaint . . . is frivolous, malicious,
  or fails to state a claim upon which relief can be granted.”

                                                            -8-
Case 7:19-cv-00453-GEC-PMS Document 45 Filed 07/28/20 Page 9 of 11 Pageid#: 319




  10, 2019) (granting summary judgment in defendants’ favor as to the due process claim where the

  only penalty imposed was a fifteen-dollar penalty), appeal docketed, No. 19-7343 (4th Cir. Sept.

  24, 2019); Ferguson v. Messer, No. 7:15CV00140, 2017 WL 1200915, at *8 (W.D. Va. Mar. 30,

  2017) (concluding that three twelve-dollar fines did not give rise to a protected property interest);

  Bratcher v. Mathena, No. 7:15CV00500, 2016 WL 4250500, at *1 (W.D. Va. Aug. 10, 2016)

  (finding twelve-dollar fine did not pose an atypical and significant hardship on the plaintiff in

  comparison to the ordinary incidents of prison life and so did not constitute a loss of a protected

  property interest ). As in the foregoing cases, the Red Onion hearing officer imposed a small fine

  (fifteen dollars) on Bowling, and that penalty is insufficient to give rise to a protected property

  interest in the context of prison life under the rationale of Sandin. 5 As such, Bowling had no

  federal due process right to particular procedural protections during the disciplinary proceedings,

  and his due process claims concerning the fine must be summarily dismissed, pursuant to

  § 1915A(b)(1).

           In Bowling’s verified complaint, he contends that as a result of the challenged disciplinary

  conviction at Red Onion, he also lost earned good conduct time through the MDOC. See Compl.

  7, ECF No. 1. For purposes of this opinion, the court will assume this assertion to be accurate.

  Generally, before an inmate may lose earned good conduct time credits that would otherwise

  reduce his term of confinement, he is entitled to limited federal procedural protections, which

  include: “(1) advance written notice of the disciplinary charges; (2) an opportunity, when



           5
             Although the Fourth Circuit has not yet spoken directly on this issue, some courts have expressed doubt as
  to whether Sandin’s analysis—requiring that the imposed hardship be “atypical and significant” to create a
  constitutionally protected interest—applies in the context of property deprivations, given that Sandin addressed
  whether a particular deprivation implicated a liberty interest. See Anderson v. Dillman, 824 S.E.2d 481, 483–84 (Va.
  2019) (noting the disagreement among federal courts on this issue and discussing the different rationales underlying
  the decisions). But the Fourth Circuit has implied that Sandin is applicable in this context when it determined under
  Sandin that a prisoner “did not have a constitutionally protected liberty or property interest in his prison job.” Backus
  v. Ward, 151 F.3d 1028, 1998 WL 372377, at *1 (4th Cir. 1998) (unpublished).

                                                            -9-
Case 7:19-cv-00453-GEC-PMS Document 45 Filed 07/28/20 Page 10 of 11 Pageid#: 320




  consistent with institutional safety and correctional goals, to call witnesses and present

  documentary evidence in his defense; and (3) a written statement by the factfinder of the evidence

  relied on and the reasons for the disciplinary action.” Superintendent, Mass. Corr. Inst., Walpole

  v. Hill, 472 U.S. 445, 454 (1985) (citing Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974)).

         Bowling cannot pursue his due process claims under Wolff in this § 1983 action, however,

  to invalidate a disciplinary charge in hopes of regaining lost good conduct time. See Edwards v.

  Balisok, 520 U.S. 641, 646 (1997) (holding that a § 1983 claim for declaratory relief and money

  damages was barred, where the “principal procedural defect complained of” — a deceitful and

  biased decision maker — “would, if established, necessarily imply the invalidity of the deprivation

  of [Balisok’s] good-time credits”).

         [A] state prisoner’s § 1983 action is barred (absent prior invalidation) — no matter
         the relief sought (damages or equitable relief), no matter the target of the prisoner’s
         suit (state conduct leading to conviction or internal prison proceedings) — if
         success in that action would necessarily demonstrate the invalidity of confinement
         or its duration.

  Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005).

         The success of Bowling’s § 1983 claim that the disciplinary hearing officer denied him the

  video evidence, photographs, and witness questions, in violation of his federal due process rights,

  would necessarily imply the invalidity of the resulting disciplinary conviction and penalties,

  including the alleged loss of good time through the MDOC. Bowling provides no evidence that

  his disciplinary conviction has been invalidated or overturned through administrative proceedings.

  Accordingly, his § 1983 due process claims regarding the alleged loss of good conduct time are

  barred under Balisok and Wilkinson, and the court must dismiss them without prejudice, pursuant

  to § 1915A(b)(1).




                                                  -10-
Case 7:19-cv-00453-GEC-PMS Document 45 Filed 07/28/20 Page 11 of 11 Pageid#: 321




                                         III. CONCLUSION.

         For the reasons stated, the court concludes that the defendants’ motion must be denied as

  to their argument that Bowling failed to exhaust administrative remedies regarding his federal and

  state law claims related to use of alleged excessive force. The court will refer the matter to the

  magistrate judge for further proceedings on exhaustion as to these claims.             Pursuant to

  § 1915A(b)(1), the court will summarily dismiss Bowling’s due process claims regarding his

  disciplinary fine and any alleged loss of good conduct time in Maryland, related to the disciplinary

  proceedings. As to these claims, the defendants’ motion will be dismissed without prejudice. An

  appropriate order will be entered herewith.

         The clerk will send a copy of this memorandum opinion and the accompanying order to

  the plaintiff and to counsel of record for the defendants.

         ENTER: This ____
                      28th day of July, 2020.




                                                Senior United States District Judge




                                                  -11-
